Title: To Thomas Jefferson from Anthony Lispenard, 7 September 1801
From: Lispenard, Anthony
To: Jefferson, Thomas


Sir
New york 7th Septemr. 1801—
Having understood that Mr Mathew L. Davis is a Candidate for the place of Naval Officer of this Port, I chearfully add my opinion in favor of his talents and character to that of his numerous and respectable friends. He is much esteemed in this City and wherever he is known, for his Candor, his Integrity, his Patriotism, and the purity of his life and manners, as far as my knowlege extends, and I mingle much with my fellow Citizens; his appointment would be highly grateful. The Person now holding that Office is paticularly obnoxious to our Republicans on account of his avowed political sentiments, his removal and the appointment of Mr Davis has been long expected and much desired. I might add that Mr Davis is one of our first Writers and public Speakers.  I ought perhaps to apologize for this intrusion, but I am emboldened to the freedom by a knowlege of your character and particularly by the sentiments expressed in your justly admired answer to the remonstrance of the New Haven Merchants. Having no other View but that of contributing my mite to the prosperity and popularity of Your administration, I have the honor to subscribe myself with entire respect.
Your sincere admirer and very humble Servant
Anthony Lispenard
